Order entered May 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01538-CR

                      DOMINGO SANCHEZ-RODRIGUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80148-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On April 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and is represented by court-appointed counsel Danette Alvarado;

and (3) appellant’s brief will be filed by May 13, 2013. During the hearing on our order,

information was presented that Ms. Alvarado was appointed to replace the attorney who had

originally been appointed to represent appellant, but that order was not transmitted to this Court.

       Accordingly, we DIRECT the Clerk to substitute Danette Alvarado as appellant’s

appointed attorney of record in place of William Henry Underwood.
      We GRANT appellant’s May 2, 2013 motion to extend time to file his brief. We

ORDER appellant to file his brief by MAY 13, 2013.




                                                /s/   DAVID EVANS
                                                      JUSTICE